DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 recites the limitations "the external surface" in line 2 and “the outlet” in line 3.  There are insufficient antecedent bases for these limitations in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 50-51, 54-57, 59-60, 63-66, and 68-69 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Spears (US 5,109,929).
Regarding claim 50, Spears teaches a sprinkler assembly (fig. 1), comprising: 
a receiver (16), comprising an inner surface extending from a proximal end (26) to a distal end (24, see figs. 2, 3), the inner surface tapering inwardly between the proximal end and the distal end to form a shoulder (figs. 2, 3), the inner surface does not increase in inner diameter between the proximal end and the shoulder (figs. 2, 3); a stop surface at a distal portion of the shoulder (fig. 3); and a first thread (30) extending from the stop surface and along the inner surface towards the distal end (figs. 2, 3); and 
a sprinkler (12/20) comprising an internal surface to fluidly couple with the receiver (figs. 1, 3); and a second thread (48) to engage with the first thread to couple the sprinkler with the receiver (figs. 1, 3), the stop surface limits movement of the sprinkler in a proximal direction relative to the receiver caused by rotation of the first thread with the second thread while the first thread is engaged with the second thread (fig. 3 - the sprinkler will be stopped from rotating inwardly by the stop surface).
Regarding claim 51, Spears teaches the sprinkler assembly described regarding claim 50, and further comprising a seal (18) to be positioned between the receiver and an external surface (fig. 3 - seal 18 is sandwiched between the receiver and the external surface of the sprinkler), the seal located between the outlet and at least one of the first thread and the second thread during the engagement between the first thread and the second thread (see annotated figure).
Regarding claim 54, Spears teaches the sprinkler assembly described regarding claim 50, and further comprising: the receiver comprises at least one of a straight pipe nipple (figs. 2, 3).
Regarding claim 55, Spears teaches the sprinkler assembly described regarding claim 50, and further comprising: the inner surface has a constant diameter from the proximal end to the tapering (figs. 2, 3).
Regarding claim 56, Spears teaches the sprinkler assembly described regarding claim 50, and further comprising: a conical portion of the inner surface forms the tapering (figs. 2, 3).
Regarding claim 57, Spears teaches the sprinkler assembly described regarding claim 50, and further comprising the first thread and the second thread are straight pipe threads (col. 4, ln. 65 - col. 5, ln. 5).
Regarding claim 59, Spears teaches the sprinkler assembly described regarding claim 50, and further comprising: the sprinkler is a concealed sprinkler (figs. 1, 3 - a portion of the sprinkler is “concealed” within the receiver).
Regarding claim 60, Spears teaches sprinkler fitting (16), comprising: a passageway (22) extending from a proximal end (26) to couple with a pipe (14, see fig. 1 and col. 3, ln. 56-58) to a distal end (24) to couple with a sprinkler (fig. 1), the passageway tapering inwardly between the proximal end and the distal end to form a shoulder (figs. 2, 3), the passageway does not increase in inner diameter between the proximal end and the shoulder (figs. 2, 3); a stop surface at a distal portion of the shoulder (figs. 2, 3); and a first thread (30) extending from the stop surface and along the passageway towards the distal end (figs. 2, 3).
Regarding claim 63, Spears teaches the sprinkler assembly described regarding claim 60, and further comprising: at least one of a straight pipe nipple (figs. 2, 3).
Regarding claim 64, Spears teaches the sprinkler assembly described regarding claim 60, and further comprising: the passageway has a constant diameter from the proximal end to the tapering (figs. 2, 3).
Regarding claim 65, Spears teaches the sprinkler assembly described regarding claim 60, and further comprising: a conical portion of the passageway forms the tapering (figs. 2, 3).
Regarding claim 66, Spears teaches the sprinkler assembly described regarding claim 60, and further comprising: the first thread is a straight pipe thread (col. 4, ln. 65 - col. 5, ln. 5).
Regarding claim 68, Spears teaches the sprinkler assembly described regarding claim 60, and further comprising: the sprinkler fitting is tubular (figs. 2, 3).
Regarding claim 69, Spears teaches the sprinkler assembly described regarding claim 60, and further comprising the proximal end to form at least one of a mechanical bond and a chemical bond with a pipe (col. 3, ln. 56-58).

    PNG
    media_image1.png
    279
    530
    media_image1.png
    Greyscale

Annotated Figure 3 of Spears
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 52-53, 58, 61-62, and 67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spears in view of Jackson et al. (US 4,007,877).
Regarding claim 52, Spears discloses the sprinkler assembly of claim 50,  and further comprising a groove (32) to receive a seal (18).  Spears does not disclose that the groove is between the first thread and the distal end.  
Jackson teaches a sprinkler assembly (fig. 1), comprising 
a receiver (13) comprising an inner surface (15) extending from a proximal end (figs. 1, 2 - upper end) to a distal end (figs. 1, 2 - lower end), the inner surface protruding inwardly between the proximal end and the distal end to form a shoulder (16, see fig. 2); a first thread (17) extending along the inner surface towards the distal end (fig. 2); and a groove (fig. 2 - space formed by elements 28 and 29) between the first thread and the distal end to receive a seal (29, see fig. 2); and,
a sprinkler (23/34) comprising an internal surface to fluidly couple with the receiver (fig. 2); and a second thread (19) to engage with the first thread to couple the sprinkler with the receiver (fig. 2).  
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have modified the groove and seal arrangement of the sprinkler assembly of Spears to be between the first thread and the distal end as taught by Jackson.  A sprinkler assembly having such a groove and seal arrangement was known to permit the sprinkler position to be adjusted relative to the receiver without breaking the fluid seal between the sprinkler and the receiver (Jackson - col. 4, ln. 15-20 and 24-35).
Regarding claim 53, Spears discloses the sprinkler assembly of claim 50,  and further comprising a groove (32) to receive a seal (18).  Spears does not disclose that the groove is between the first thread and the distal end, and the seal maintains sealing between the receiver and the sprinkler during rotation of the first thread relative to the second thread.  
Jackson teaches a sprinkler assembly (fig. 1), comprising 
a receiver (13) comprising an inner surface (15) extending from a proximal end (figs. 1, 2 - upper end) to a distal end (figs. 1, 2 - lower end), the inner surface protruding inwardly between the proximal end and the distal end to form a shoulder (16, see fig. 2); a first thread (17) extending along the inner surface towards the distal end (fig. 2); and a groove (fig. 2 - space formed by elements 28 and 29) between the first thread and the distal end to receive a seal (29, see fig. 2), the seal maintains sealing between the receiver and the sprinkler during rotation of the first thread relative to the second thread (col. 4, ln. 15-20 and 24-35); and,
a sprinkler (23/34) comprising an internal surface to fluidly couple with the receiver (fig. 2); and a second thread (19) to engage with the first thread to couple the sprinkler with the receiver (fig. 2).  
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have modified the groove and seal arrangement of the sprinkler assembly of Spears to be between the first thread and the distal end such that the seal maintains sealing between the receiver and the sprinkler during rotation of the first thread relative to the second thread as taught by Jackson.  A sprinkler assembly having such a groove and seal arrangement was known to permit the sprinkler position to be adjusted relative to the receiver without breaking the fluid seal between the sprinkler and the receiver (Jackson - col. 4, ln. 15-20 and 24-35).
Regarding claim 58, Spears discloses the sprinkler assembly of claim 50,  and further comprising a sealing surface on the internal surface (fig. 3 - portion of 20 in contact with the seal 18) and a groove (32) to receive a seal (18).  Spears does not disclose a sealing surface of the internal surface from the first thread to the distal end is longer than a groove between the first thread and the distal end.  
Jackson teaches a sprinkler assembly (fig. 1), comprising 
a receiver (13) comprising an inner surface (15) extending from a proximal end (figs. 1, 2 - upper end) to a distal end (figs. 1, 2 - lower end), the inner surface protruding inwardly between the proximal end and the distal end to form a shoulder (16, see fig. 2); a first thread (17) extending along the inner surface towards the distal end (fig. 2); and a groove (fig. 2 - space formed by elements 28 and 29) between the first thread and the distal end to receive a seal (29, see fig. 2); and,
a sprinkler (23/34) comprising an internal surface (18) to fluidly couple with the receiver (fig. 2); and a second thread (19) to engage with the first thread to couple the sprinkler with the receiver (fig. 2); and, a sealing surface (fig. 2 - the smooth portion of the stem 18) of the internal surface from the first thread to the distal end is longer than the groove between the first thread and the distal end (fig. 2).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have modified the groove and seal arrangement of the sprinkler assembly of Spears such that a sealing surface of the internal surface from the first thread to the distal end is longer than a groove between the first thread and the distal end, as taught by Jackson.  A sprinkler assembly having such a groove and seal arrangement was known to permit the sprinkler position to be adjusted relative to the receiver without breaking the fluid seal between the sprinkler and the receiver (Jackson - col. 4, ln. 15-20 and 24-35).
Regarding claim 61, Spears discloses the sprinkler fitting of claim 60,  and further comprising a groove (32) to receive a seal (18).  Spears does not disclose that the groove is between the first thread and the distal end.  
Jackson teaches a sprinkler assembly (fig. 1), comprising 
a receiver (13) comprising passageway (15) extending from a proximal end (figs. 1, 2 - upper end) to a distal end (figs. 1, 2 - lower end), the inner surface protruding inwardly between the proximal end and the distal end to form a shoulder (16, see fig. 2); a first thread (17) extending along the inner surface towards the distal end (fig. 2); and a groove (fig. 2 - space formed by elements 28 and 29) between the first thread and the distal end to receive a seal (29, see fig. 2); and,
a sprinkler (23/34) comprising an internal surface to fluidly couple with the receiver (fig. 2); and a second thread (19) to engage with the first thread to couple the sprinkler with the receiver (fig. 2).  
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have modified the groove and seal arrangement of the sprinkler fitting of Spears to be between the first thread and the distal end as taught by Jackson.  A sprinkler fitting having such a groove and seal arrangement was known to permit the sprinkler position to be adjusted relative to the receiver without breaking the fluid seal between the sprinkler and the receiver (Jackson - col. 4, ln. 15-20 and 24-35).
Regarding claim 62, Spears discloses the sprinkler fitting of claim 60,  and further comprising a groove (32) to receive a seal (18).  Spears does not disclose that the groove is between the first thread and the distal end, and the seal maintains sealing between the passageway and a sprinkler during adjustment of a sprinkler received in the distal end.  
Jackson teaches a sprinkler assembly (fig. 1), comprising 
a receiver (13) comprising a passageway (15) extending from a proximal end (figs. 1, 2 - upper end) to a distal end (figs. 1, 2 - lower end), the inner surface protruding inwardly between the proximal end and the distal end to form a shoulder (16, see fig. 2); a first thread (17) extending along the inner surface towards the distal end (fig. 2); and a groove (fig. 2 - space formed by elements 28 and 29) between the first thread and the distal end to receive a seal (29, see fig. 2), the seal maintains sealing between the passageway and a sprinkler during adjustment of a sprinkler received in the distal end (col. 4, ln. 15-20 and 24-35); and,
a sprinkler (23/34) comprising an internal surface to fluidly couple with the receiver (fig. 2); and a second thread (19) to engage with the first thread to couple the sprinkler with the receiver (fig. 2).  
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have modified the groove and seal arrangement of the sprinkler assembly of Spears to be between the first thread and the distal end such that the seal maintains sealing between the passageway and a sprinkler during adjustment of a sprinkler received in the distal end, as taught by Jackson.  A sprinkler assembly having such a groove and seal arrangement was known to permit the sprinkler position to be adjusted relative to the receiver without breaking the fluid seal between the sprinkler and the receiver (Jackson - col. 4, ln. 15-20 and 24-35).
Regarding claim 67, Spears discloses the sprinkler fitting of claim 60,  and further comprising a sealing surface on the internal surface (fig. 3 - portion of 20 in contact with the seal 18) and a groove (32) to receive a seal (18).  Spears does not disclose a sealing surface of the passageway from the first thread to the distal end is longer than a groove between the first thread and the distal end.  
Jackson teaches a sprinkler assembly (fig. 1), comprising 
a receiver (13) comprising a passageway (15) extending from a proximal end (figs. 1, 2 - upper end) to a distal end (figs. 1, 2 - lower end), the inner surface protruding inwardly between the proximal end and the distal end to form a shoulder (16, see fig. 2); a first thread (17) extending along the inner surface towards the distal end (fig. 2); and a groove (fig. 2 - space formed by elements 28 and 29) between the first thread and the distal end to receive a seal (29, see fig. 2); and,
a sprinkler (23/34) comprising an internal surface (18) to fluidly couple with the receiver (fig. 2); and a second thread (19) to engage with the first thread to couple the sprinkler with the receiver (fig. 2); and, a sealing surface (fig. 2 - the smooth portion of passageway 15 between the first thread 17 and the tapered portion 26) of the passageway from the first thread to the distal end is longer than the groove between the first thread and the distal end (fig. 2).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have modified the groove and seal arrangement of the sprinkler assembly of Spears such that a sealing surface of the passageway from the first thread to the distal end is longer than a groove between the first thread and the distal end, as taught by Jackson.  A sprinkler assembly having such a groove and seal arrangement was known to permit the sprinkler position to be adjusted relative to the receiver without breaking the fluid seal between the sprinkler and the receiver (Jackson - col. 4, ln. 15-20 and 24-35).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Spears (US 2010/0259042), Ringer et al. (US 2014/0096981), and Duret (US 3,489,437) all teach sprinkler assemblies having elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752